Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 3, 2017                                                                                      Stephen J. Markman,
                                                                                                                 Chief Justice

  153766                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                           Joan L. Larsen
            Plaintiff-Appellee,                                                                           Kurtis T. Wilder,
                                                                                                                      Justices
  v                                                                 SC: 153766
                                                                    COA: 331250
                                                                    Jackson CC: 15-004711-FH
  ANGEL GUILLERMO VIDRO,
           Defendant-Appellant.

  _________________________________________/

         By order of October 26, 2016, the application for leave to appeal the March 29,
  2016 order of the Court of Appeals was held in abeyance pending the decisions in People
  v Steanhouse (Docket No. 152849) and People v Masroor (Docket Nos. 152946-8). On
  order of the Court, the cases having been decided on July 24, 2017, 500 Mich ___ (2017),
  the application is again considered and, pursuant to MCR 7.305(H)(1), in lieu of granting
  leave to appeal, we VACATE the March 29, 2016 order of the Court of Appeals, and we
  REMAND this case to the Court of Appeals for reconsideration in light of Steanhouse.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 3, 2017
           p0925
                                                                               Clerk